UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 5, 2012 CHROMADEX CORPORATION (Exact name of registrant as specified in its charter) Commission File Number:000-53290 Delaware 26-2940963 (State or other jurisdiction of (IRS Employer incorporation) Identification No.) 10005 Muirlands Boulevard Suite G Irvine, California, 92618 (Address of principal executive offices, including zip code) 949-419-0288 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE An executive from ChromaDex Corporation (the “Company”) made a presentation to investors at the RedChip Small-Cap Equities Virtual Conference on December 5, 2012.A copy of the slides for the investor presentation, which were available to the conference participants is attached to this Current Report on Form 8-K as Exhibit99.1. These slides are also posted on the “Investor Relations” area of the Company’s website at www.chromadex.com.From time to time, the Company may also use this presentation in conversations with investors and analysts. The information in this report (including Exhibit 99.1 hereto) is being “furnished” and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, is not subject to the liabilities of that section and is not deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits EXHIBIT NO. DESCRIPTION Investor Presentation Slides SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 5, 2012 CHROMADEX CORPORATION By: /s/ FRANK L. JAKSCH, JR. Frank L. Jaksch, Jr. Chief Executive Officer EXHIBIT INDEX Exhibit No. Description of Exhibits Investor Presentation Slides
